Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanov US 2009/0262546.
As for claim 1, Stefanov discloses low beam headlights (paragraph 0001) comprising a light source arrangement (Fig 9, 420, 620, paragraph 0087) for generating a light cone of light that is less divergent in a first transverse direction (see Fig 4) than in a second transverse direction perpendicular to the first transverse direction (see Figure 5); first, second and third lens arrays (Fig 9, 490) that are arranged next to one another along the second transverse direction (201, 511, 521, Fig 9) in order to be irradiated on the input side by an associated segment of segments of the light cone arranged next to one another in the second transverse direction and to output low beam (see Fig 10) with a luminous intensity angle distribution modified with respect to the light cone on the output side (Fig 5, see 142, 143).


As for claim 18, Stefanov teaches a motor vehicle (paragraph 0018, 0083) comprising low beam headlights according to claim 1 (see above regarding the limitations of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Stefanov in view of Pond US 2004/0085779.
As for claims 3 and 5, Stefanov further teaches the light source arrangement comprises a light source radiating divergently in the first and second transverse directions (see light emitted from light module (20; 220; 420; 620), but fails to teach or disclose a collimator for collimating divergent light from the light source with a degree of collimation increased in the first transverse direction relative to the second transverse direction.

As for claim 4, Stefanov further teaches the light source arrangement comprises an aspherical lens between light source and collimator for pre-collimation (primary lens: 50; 250; 450, 650; see various figures).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanov.
As for claim 6, Stefanov further discloses that the light source arrangement is configured such that the light of the light cone comprises a divergence which is greater by more than 10 times in the second transverse direction than in the first transverse direction (see divergence shown in Figure 10). Although not recited as being greater than 10 times more in the second direction, It would have been obvious for one having ordinary skill in the art to modify the optics such that the light cone comprises a divergence which is greater by more than 10 times in the second transverse direction than in the first transverse direction to achieve a desired beam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One would have been motivated to modify the beam, if applicable, to achieve an alternate illumination pattern for Stefanov.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanov in view of Tsukamoto US 2013/0343074.
As for claim 16, Stefanov teaches a cutoff line but fails to teach the luminous intensity angle distribution of the low beam in a first portion illuminated by the segment of the light cone irradiating the first lens array comprises, in the first transverse direction through the first lens array, a first light/dark edge extending in the second transverse direction, the luminous intensity angle distribution of the low beam in a second portion illuminated by the segment of the light cone irradiating the third lens array comprises, in the first transverse direction through the third lens array, a third light/dark edge extending in the second transverse direction with a different position in the first transverse direction than the first light/dark edge, the luminous intensity angle distribution of the low beam in a third section illuminated by the segment of the light cone irradiating the second lens array comprises, in the first transverse direction through the second lens array, a second light/dark edge extending obliquely with respect to the first and second transverse directions and running from the first to the third light/dark edge.
Tsukamoto teaches the luminous intensity angle distribution of the low beam in a first portion illuminated by the segment of the light cone irradiating the first lens array comprises, in the first transverse direction through the first lens array, a first light/dark edge extending in the second transverse direction, the luminous intensity angle distribution of the low beam in a second portion illuminated by the segment of the light cone irradiating the third lens array comprises, in the first transverse direction through the third lens array, a third light/dark edge extending in the second transverse direction .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanov in view of Nishimura US 2017/0130923.
As for claim 17, Stefanov is silent to the first, second and third lens arrays are monolithically formed on a common substrate.  Nishimura teaches first, second and third lens arrays that are monolithically formed on a common substrate (see paragraph 0025). It would have been obvious for one having ordinary skill in the art to look to teachings of Nishimura and have the first, second, and third lens arrays monolithically formed to allow the device to be made smaller and to have the appearance with a sense of unity (see paragraph 0025, Nishimura). One would have been motivated to make this modification to provide an improved, more aesthetically pleasing lens configuration.

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
7. Low beam headlights according to claim 1, wherein the second lens array 511 is arranged between the first 521 and third lens 501 arrays, and the first and third lens arrays are configured as cylindrical lens arrays, so that for each of the first and third lens arrays, the segment of the light cone irradiating the respective lens array illuminates, on the output side, a section of the low beam that corresponds to a rectilinear extension of the respective segment along the second transverse direction.
8. Low beam headlights according to claim 1, wherein the second lens array is arranged between the first and third lens arrays, and each of the first and third lens arrays is configured as a honeycomb condenser comprising entry-side and exit-side cylindrical honeycomb lenses.
9. Low beam headlights according to claim 1, wherein the second lens array is arranged between the first and third lens arrays, and each of the first and third lens arrays is configured as a honeycomb condenser comprising a first one-dimensional array of input-side cylindrical honeycomb lenses extending along the first transverse direction and a second one-dimensional array of exit-side cylindrical honeycomb lenses extending along the first transverse direction.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KUMAR ‘029, REICHEL ‘490, and BENITEZ ‘811 teach lens systems for vehicle lamps have features similar to that of the instant invention such as: cylindrical or honeycomb shaped lenses, LEDs, similar projection patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875